COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Harris County Self-Insured v. Levent Dogan

Appellate case number:   01-19-01006-CV

Trial court case number: 2017-14504

Trial court:             189th District Court of Harris County

       The motion for en banc reconsideration filed by appellee Levent Dogan on September 16,
2021 is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___October 7, 2021___